865 So.2d 662 (2004)
Alan LIEBERMAN and Diane Lieberman d/b/a Angler Hotel Partners, Appellants,
v.
PIANETA MIAMI, INC., a Florida Corporation, Appellee.
No. 3D03-462.
District Court of Appeal of Florida, Third District.
February 18, 2004.
Greenberg Traurig, P.A., and Alan T. Dimond, and Elliot H. Scherker, and Elliot B. Kula, Miami, and Lisa J. Jama, for appellants.
Broad and Cassel, and Franklin Zemel, and John Cooney, Fort Lauderdale, for appellee.
Before SCHWARTZ, C.J., and GREEN, J., and BARKDULL, THOMAS H., Jr., Senior Judge.
PER CURIAM.
This is an appeal from a final judgment after a jury trial against appellants/defendants, Alan and Diane Lieberman, quieting title, granting ejectment and finding appellee/plaintiff, Pianeta Miami, Inc., liable for unjust enrichment. The trial court reserved jurisdiction for a trial to determine *663 the amount of unjust enrichment. For the reasons given below, we affirm.
The Liebermans argue on appeal that the jury was unduly influenced by admission of references to (1) Mr. Lieberman's 1984 criminal conviction for Medicaid fraud and (2) his net worth. Assuming arguendo that the reference to either of these matters was error, we conclude that the Liebermans were not prejudiced by them. The fraud conviction was mentioned only once during the three-week trial and was not a feature of the trial. As to the revelation of Lieberman's net worth, we find that it was not prejudicial when viewed in the context of other testimony heard by the jury. We conclude that there is no reasonable possibility that the claimed errors contributed to the verdict and therefore find them to be harmless. See State v. DiGuilio, 491 So.2d 1129, 1135 (Fla.1986).
Pianeta cross-appeals the trial court's directed verdict in favor of the Liebermans on its fraud claim and the court's summary judgment for the Liebermans on its negligence claim. We find no merit in Pianeta's cross-appeal and affirm.
Affirmed.